UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7071


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JOHN ANDREW SPEAGLE, SR.,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge. (5:05-cr-00234-RLV-CH-2)


Submitted:   December 15, 2011            Decided:   December 20, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Andrew Speagle, Sr., Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John Andrew Speagle, Sr., appeals the district court’s

order    denying       his    18    U.S.C.    § 3582(c)(2)        (2006)   motion   for

reduction of sentence based on the Government’s failure to file

a U.S. Sentencing Guidelines Manual (“USSG”) § 5K1.1 motion for

a downward departure.               Because Speagle’s claim is not a proper

basis    for    a     motion   under     18       U.S.C.   § 3582(c)(2),    see     USSG

§ 1B1.10 cmt. n.1(A), we affirm the district court’s order. *                         We

dispense       with    oral        argument   because       the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




     *
       We may affirm a district court’s judgment on any grounds
apparent from the record.    See MM ex rel. DM v. Sch. Dist. of
Greenville Cnty., 303 F.3d 523, 536 (4th Cir. 2002).



                                              2